COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-260-
CV



IN RE GLENDON M. WHITE	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and is of the opinion that relief should be denied.  
This court has no jurisdiction to mandamus a district clerk unless the clerk is interfering with our appellate jurisdiction.  
See
 
Tex. Gov’t Code Ann. 
§ 22.221(a)-(b) (Vernon 2004) (court of appeals may only issue writ of mandamus against district and county judges or as necessary to enforce jurisdiction of appellate court)
.  That is not the case here.  Accordingly, relator's petition for writ of mandamus is denied.



PER CURIAM





PANEL B
:  WALKER, HOLMAN, and MCCOY, JJ.



DELIVERED: August 3, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.